JULIE R. PATTEN                                                               E
Assistant U.S. Attorney
                                                                      JUN 2 1 2019
U.S. Attorney's Office
                                                                 Clerk, U S District Court
James F. Battin U.S. Courthouse                                    District Of Montana
                                                                          Billings
2601 Second Ave. N., Ste. 3200
Billings, MT 59101
Phone: (406) 657-6101
Fax: (406) 657-6989
E-mail: julia.patten@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION

 UNITED STATES OF AMERICA,            CR 19-87 -BLG- 1JLC

             Plaintiff,               INDICTMENT

       vs.                            CONSPIRACY TO POSSESS WITH
                                      INTENT TO DISTRIBUTE HEROIN
                                      (Count I)
 MICHAEL ARMANDO SANCHEZ,             Title 21 U.S.C. § 846
                                      (Mandatory minimum five years to 40
             Defendant.               years imprisonment, $5,000,000 fine, and at
                                      least five years supervised release)

                                      POSSESSION WITH INTENT TO
                                      DISTRIBUTE CONTROLLED
                                      SUBSTANCES
                                      (Counts II and III)
                                      Title 21 U.S.C. § 841(a)(l) and
                                      Title 18 U.S.C. § 2
                                      (Penalty for methamphetamine: Mandatory
                                      minimum ten years to life imprisonment,
                                      $10,000,000 fine, and at least five years
                                      supervised release)

                                      Penal   for heroin: Mandato      minimum


                                  1
                                               five years to 40 years imprisonment,
                                               $5,000,000 fine, and at least five years
                                               supervised release)

                                               TITLE 21 PENALTIES MAY BE
                                               ENHANCED BY PRIOR DRUG-
                                               RELATED FELONY CONVICTIONS


      THE GRAND JURY CHARGES:

                                      COUNT!

      That beginning in approximately March 2019, and continuing until in or

about May 2019, at Billings and within Yellowstone County, in the State and

District of Montana, and elsewhere, the defendant, MICHAEL ARMANDO

SANCHEZ, knowingly conspired with other persons, known and unknown to the

Grand Jury, to possess with the intent to distribute, in violation of 21 U.S.C.

§ 841 (a )(1 ), 100 grams or more of a substance containing a detectable amount of

heroin, a Schedule II controlled substance, in violation of 21 U.S.C. § 846.

                                      COUNT II

      That in approximately March 2019 at Billings and within Yellowstone

County, in the State and District of Montana and elsewhere, the defendant,

MICHAEL ARMANDO SANCHEZ, knowingly possessed, with the intent to

distribute, 500 grams or more of a substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, and aided and abetted the

same, in violation of21 U.S.C. § 84l(a)(l) and 18 U.S.C. § 2.

                                           2
                                    COUNT III

      That on or about May 29, 2019, at Billings and within Yellowstone County,

in the State and District of Montana and elsewhere, the defendant, MICHAEL

ARMANDO SANCHEZ, knowingly possessed, with the intent to distribute, 100

grams or more of a substance containing a detectable amount of heroin, a Schedule

II controlled substance, and aided and abetted the same, in violation of 21 U.S.C.

§ 841(a)(l) and 18 U.S .C. § 2.

      A TRUE BILL.

                                      Foreperson signature redacted. Original document filed under seal.




                                      FOREPERSON




                                                                  Crim. Summons - - - - - - -
                                                                  Warrant:        Ll.SO'.J .s C.vts+o ~ 'I
                                                                  Bail:
                                                                          ----------
                                           3
